Citation Nr: 1045957	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

This matter is before the Board on appeal from an August 2009 
determination from the above-referenced Regional Office (RO).  In 
November 2010, the appellant Veteran testified at a 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge.  The transcript from that hearing has been 
associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant did not have qualifying active military service as 
a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002); American Recovery and Reinvestment Act § 1002, Pub. 
L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the Filipino Veterans Equity 
Compensation Fund eligibility for nonservice-connected pension 
benefits is precluded based upon the Veteran's lack of qualified 
service; therefore, legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pertinent Law and Regulations

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."   However, nothing 
in this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The following certifications by the service departments will be 
accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2010).

The VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of the VA the document is genuine 
and the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2010).

With respect to documents submitted to establish a creditable 
period of wartime service, a document may be accepted without 
verification if the document shows, in addition to meeting the 
above requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or (3) 90 
days creditable service based on records from the service 
department such as hospitalization for ninety days for a line of 
duty disability.  38 C.F.R. § 3.203(b) (2010).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall request 
verification of service from the service department.  38 C.F.R. 
§ 3.203(c) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the findings by the service department verifying a 
person's service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 
(1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).


Factual Background and Analysis

The appellant is seeking entitlement to a one-time payment from 
the Filipino Veterans Equity Compensation Fund.  In this regard, 
he purports that he had valid military service during the World 
War II/Phillippine Revolution and served as a private with "I" 
Company, 3rd Battalion, 7th Infantry Regiment, 34th Division, 
Isabela Area from 1942 to 1945.  

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  Rather, 
in support of his claim are copies of his check for pension 
benefits from the Philippine Government and certifications from 
the Philippine Veterans Affairs Office (PVAO).  These documents 
confirm his status as a Filipino veteran, but otherwise fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as they are not 
official documents of the appropriate United States service 
department.  As such, they may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Also of record is documentation from the United States Department 
of Justice, Immigration and Naturalization Service, which denied 
the appellant's application for naturalization on the basis that 
he had no service as a member of the Phillipine Commonwealth 
Army, including the recognized Guerilla, or in the service of the 
United States Armed Forces.  

In July 2009, the National Personnel Records Center (NPRC) 
confirmed that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

Thereafter, the appellant submitted other documents in an effort 
to establish entitlement to VA benefits.  Of record are copies of 
a newspaper article reporting on the benefits program for 
Filipino World War II veterans; photos and various identification 
cards indicating the appellant's membership in the Veterans 
Federation of the Philippines and the American Legion; a copy of 
his pensioner passbook with the Philippine Veterans Bank; 
documentation from the PVAO showing he was approved for 
educational benefits; and several affidavits from individuals who 
claimed personal knowledge of the appellant's military service 
and participation in guerilla activities.  One person noted that 
the appellant's name had been carried on the roster of troops for 
the Guerilla Screening Board, but that he was not among those 
given recognition.  

Unfortunately, the VA may not accept any of these documents as 
proof of service in the United States military because they were 
not issued by the service department.  The NPRC has certified 
that the appellant had no qualifying service for VA purposes and, 
as noted previously, this verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro supra.  
The proper course for the appellant, who believes there is a 
reason to dispute the report of the service department or the 
content of military records is to pursue such disagreement with 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  Recognition of service by the Philippine Government, 
although sufficient for entitlement to benefits from that 
Government, is not sufficient for benefits administered by VA.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  He may not, therefore, be considered a veteran for the 
purpose of establishing entitlement to the one-time payment from 
the Filipino Veterans Equity Compensation Fund.  Therefore the 
claim must be denied as a matter of law.  See Sabonis supra.  




ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


